        Case 4:20-cv-00772-DPM Document 14 Filed 08/31/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

LEEOGOSTON
ADC #105879                                                 PETITIONER

v.                          No. 4:20-cv-772-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                            RESPONDENT

                                  ORDER
       On de novo review, the Court adopts Magistrate Judge Deere's
recommendation, Doc. 8, and overrules Goston's objections, Doc. 13.
FED.   R. Crv. P. 72(b)(3). Goston says he is entitled to equitable tolling
because he has been incompetent since the time of his conviction and
could not timely file his habeas petition. As Magistrate Judge Deere
noted, though, Goston earned his GED while incarcerated in 1997.
Doc. 6-1 at 1. He petitioned for clemency on his own behalf in 2012.
Doc. 6-2. And during his time in the ADC, he's filed several lawsuits
in this Court, including complaints about the distribution of his father's
estate, excessive force, and inadequate nutrition.       Goston v. Goston,
4:05-cv-177-BRW; Goston v. Jones, 5:05-cv-355-JLH; Goston v. Norris,
5:05-cv-340-GH;       Goston v. Clark, 5:07-cv-68-SWW.         The record
doesn't support Goston' s claim that he's been continuously
incompetent for the last twenty-four years.
       Case 4:20-cv-00772-DPM Document 14 Filed 08/31/20 Page 2 of 2



     Goston' s petition is time-barred; and equitable tolling doesn't
apply in his case.      His petition will therefore be dismissed with
prejudice.    No certificate of appealability will issue.        28 U.S.C.
§ 2253(c)(l)-(2).   Motion to dismiss, Doc. 9, denied as moot.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                    -2-
